Title: To James Madison from John Armstrong, Jr., 20 September 1807
From: Armstrong, John, Jr.
To: Madison, James



Duplicate.
Sir,
Paris 20 Sept. 1807

In the letter you did me the honor to write to me on the 22d. of May last, you advert to the following subjects 1st.  the construction given by this Govt. to its Decree of the 21st. of November.  2d.  the promulgation of a decree of similar character by the Spanish Govt.  3d.  the slow progress made towards an adjustment of our differences with Spain & 4th.  What may be known at Paris of the agents & agency of Burr.
My letters since the 20th. of March (the last date received by you on the 22d. of May) must have sufficiently explained the first and last of these points, nor have I now anything to add concerning either, except that H. M. piqued by some false declarations made by Neutrals entering his ports, and still more by the open disobedience with which his decree was received in the dutch ports, has, since his return to Paris, ordered, that the 7th. & 8th. Articles thereof, be strictly observed throughout the Empire and it’s dependancies.  These Articles regard ships touching at English ports before their coming into those of France.
With regard to the 2d. point, I have the pleasure of quoting the following passage from M. de Champagny’s letter in answer to mine of the 9th. of August in relation to this subject.  "La note que vous mavez faite l’honneur de m’addresser le 9 Aout et que vous me rappelez, Monsr., dans Votre derniere lettre n’a pas été perdue de vue.  Je pourrai, ainsi que vous le desirez faire connaitre à Madrid de quelle manière le Conseil des prises applique aux americains les dispositions du decret du 21 Nov. 1806."
M. Erving has no doubt informed you that the Spanish Government do not mean to give to their decree, an operation more extended than what shall appear to be given by the French Government to the Arreté of November.
On the remaining point (expecting to be able to write more fully by the Revenge) I content myself now by saying, that I consider a late explanation given by this Govt. (a copy of which is enclosed) on the subject of the Western boundary of Louisiana, as tending more directly to open the door to negociation & adjustment, than anything which had been previously done; and I wait, with much anxiety, the return of the Revenge, when I shall prosecute the correspondence, in the view that our business with Britain, may render necessary.
A letter received from London some days ago by M. Ridgeway (our Consul at Antwerp) gives me some disquietude.  Having seen it only once & then for a moment, I give you rather a version than a copy, but I assure you, that the ideas ascribed to it, are neither multiplied nor altered.  The letter is as follows: "M. Monroe has received his dispatches, and on the 3d. instant, he wrote to M. Canning.  The contents are not known, nor will the answer of this government be so, ’till after it be received in America.  There is much British property in the American funds which the U. S. would seize if the British proceeded, as is their custom, to capture ships before a declaration of War.  There will therefore be nothing done yet by the British.  If the U. S. declare War, they will be censured by all the World, because they may have peace if they abate their unreasonable demands  The B. will make honorable reparation for the affair of the Chesapeake (if the Am. account of it be correct)  If Mess. M. and P. were left to act discretionally we should have no war.  They both know how injurious it would be to America and both think that the British fleet ought not to be destroyed.  I hope we may not have war at present.  If you do not hear from me within two or three days, you may be sure there will be no war for two or three months."  (Signed) Samuel Williams.
The date of this extraordinary letter is the 5th. of Sept.  We have now reached the 20th.  No second letter has been received from M. W. nor have we any account through any other channel.  Are we to infer that the business has taken the turn that M. W. anticipates? & that Great B. is to procrastinate & dissemble for two or three months, & then to strike?
If on the return of the Revenge, I should find it necessary to employ myself in the way directed by your letter of the 15 of July, I shall follow the Court to Fontainbleau and do all I can to fulfil yr. President’s instructions.  I am, Sir, with very high respect, Your Most Obedient & very humble Servant,

John Armstrong


22 Sept.  Portugal has entered into engagements to shut out the commerce of England.  Leghorn is possessed and Trieste demanded by the French, in the same policy.  French vigilance is also to be substituted for Spanish languor, in every port of Spain, and Armies are to be collected at a number of points (north & south) whence expeditions against England and Ireland may be carried.  From a secret friend, Denmark has now become an open enemy of England; Sweden is ready to receive the law from its conqueror; Prussia is substantially, a province of france; Russia now, has none but maratime interests in the existing war.  These she cannot mistake; besides, it may be reasonably concluded, that the fortunes of Turkey were definitively settled at the peace of Tilsit and that this Empire could not but furnish motives for a closer connexion between Napoleon and Alexander.  The paper appended to this, has been permitted to appear in the Gazette de Cologne of the 17th. inst.  It may indicate either the terms on which the late peace was made, or those on which it is to be continued.
Letters from Holland say, that "the answer of G. B. to M. Monroe’s demands of the 3 instant, has been sent directly to M. Erskine, & that no answer has been given to M. Monroe."  This is exactly the course pointed out by Williams.

